Case: 21-60893        Document: 00516563156             Page: 1      Date Filed: 12/01/2022




               United States Court of Appeals
                    for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 21-60893
                                    Summary Calendar                                 FILED
                                                                              December 1, 2022
                                                                                Lyle W. Cayce
   Nanifatu Osman; Saratu Kadir,                                                     Clerk

                                                                               Petitioners,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                               Agency No. A216 856 619
                               Agency No. A216 856 620


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*

          Nanifatu Osman and Saratu Kadri, 1 a lesbian couple who are natives
   and citizens of Ghana, petition for review of the dismissal by the Board of

           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            Although the case caption identifies the co-petitioner’s surname as “Kadir,” the
   proper spelling of her name is used herein.
Case: 21-60893      Document: 00516563156          Page: 2    Date Filed: 12/01/2022




                                    No. 21-60893


   Immigration Appeals (BIA) of their appeal from the denial of their joint
   applications for asylum, withholding of removal (WOR), and protection
   under the Convention Against Torture (CAT). The petitioners have also
   moved for a stay of removal, and the parties have filed a joint motion to
   remand the case to the BIA.
          In their joint motion, the parties request a remand of the asylum and
   WOR claims on the ground that the BIA procedurally erred by failing to give
   meaningful consideration to the evidence supporting the petitioners’ claims.
   See Cabrera v. Sessions, 890 F.3d 153, 162 (5th Cir. 2018) (stating that “[t]he
   BIA’s decision must reflect a meaningful consideration of all the relevant
   evidence supporting an asylum seeker’s claims”). To the extent that the
   parties raise new procedural errors arising solely out of the BIA’s decision,
   their arguments are unexhausted because they were not raised in a motion for
   reconsideration. See Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th
   Cir. 2022). On the other hand, to the extent that the parties assert that the
   immigration judge (IJ) also made the same procedural errors, the parties
   failed to exhaust the issues by raising them in their appeal to the BIA. See id.
   Accordingly, we lack jurisdiction to review the claims raised in the joint
   remand motion. See Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020).
          With respect to their substantive challenges to the denial of asylum
   and WOR, the petitioners first assert that the agency erred in finding that
   they failed to show past persecution in Ghana. See Zhang v. Gonzales, 432
   F.3d 339, 344 (5th Cir. 2005); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
   2002). For the first time in this review proceeding, the petitioners challenge
   the IJ’s no-persecution finding on four specific grounds based primarily on
   extra-circuit jurisprudence. Because these four particular arguments were
   not fairly presented in the petitioners’ counseled appeal to the BIA, see Omari
   v. Holder, 562 F.3d 314, 321 (5th Cir. 2009), the issues are not exhausted, and




                                          2
Case: 21-60893        Document: 00516563156              Page: 3      Date Filed: 12/01/2022




                                         No. 21-60893


   this court lacks jurisdiction to consider them. See Martinez-Guevara, 27
   F.4th at 360; Avelar-Oliva, 954 F.3d at 766.
           The petitioners’ sole exhausted argument challenging the agency’s
   past-persecution ruling is their generalized contention they suffered
   persecution based on the record evidence that Kadri was detained in 2017 for
   a week without food by her father, who threatened and injured her with a
   knife; Osman was threatened with death by her father; and the petitioners
   were sought outside a hotel in 2019 by an armed group that included their
   fathers. However, the petitioners have failed to prove that the evidence
   regarding their treatment in Ghana not only supports a past-persecution
   finding but compels one. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006); see, e.g., Gjetani v. Barr, 968 F.3d 393, 395-96, 399 (5th Cir. 2020)
   (upholding an agency decision that an alien had not been persecuted where
   he was threatened with death three times within two weeks and was once
   assaulted with a belt and a sharp metal object, resulting in knee and toe
   injuries requiring stitches).
           Next, the petitioners challenge the agency’s determination that they
   do not have a well-founded fear of persecution in Ghana. See Zhang, 432 F.3d
   at 344; Efe, 293 F.3d at 906. With respect to the agency’s underlying factual
   findings, including that Ghana’s criminal law against same-sex conduct is
   rarely enforced and does not apply to female-only relationships and that
   Ghanaian police have resources for domestic violence victims and same-sex
   couples, the petitioners have failed to show that the record evidence compels
   their rejection. 2 See Chen, 470 F.3d at 1134. The petitioners have likewise


           2
             The petitioners’ challenge to the reliability of a Ghana Police Service letter
   included in the country conditions evidence is raised for the first time in this review
   proceeding; accordingly, that argument is unexhausted, and we lack jurisdiction to consider
   it. See Martinez-Guevara, 27 F.4th at 360; Avelar-Oliva, 954 F.3d at 766.




                                               3
Case: 21-60893        Document: 00516563156           Page: 4    Date Filed: 12/01/2022




                                       No. 21-60893


   failed to establish that the BIA legally erred in concluding that their fear of
   persecution is not objectively reasonable. See Eduard v. Ashcroft, 379 F.3d
   182, 191 (5th Cir. 2004); see also Matter of Z-Z-O-, 26 I. & N. Dec. 586, 590–
   91 (BIA 2015). Ultimately, then, the agency’s denial of the petitioners’
   claims for asylum and WOR is supported by substantial evidence. See Chen,
   470 F.3d at 1134.
            Finally, while the petitioners assert that they are eligible for protection
   under the CAT, they have wholly failed to address the BIA’s determination
   that they waived any challenge to the IJ’s denial of their CAT claim by
   neglecting to assert it in their appeal to the BIA. By failing to address the
   basis for the BIA’s decision, the petitioners have effectively abandoned any
   challenge to the BIA’s dismissal of their appeal from the denial of their CAT
   claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); see also
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            In light of the foregoing, the petitioners’ motion to stay removal is
   DENIED, the parties’ joint motion to remand is DENIED, and the
   petition for review is DISMISSED IN PART and DENIED IN PART.




                                             4